                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        Case No. 18-3137-02-CR-S-BP

 ROBIN L. PARKER
 a.k.a.
 ROBIN L. RAGAN,

                               Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, and does hereby move that the Court order a pretrial detention hearing pursuant to 18

U.S.C. § 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the defendant=s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that the defendant committed the offense of
               conspiracy to distribute 500 grams or more of a mixture or substance containing a
               detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 846 and
               841(a)(1) and (b)(1)(A);
       2.      The defendant poses a risk to the safety of others in the community; and
       3.      The defendant poses a serious risk to flee.

                               SUPPORTING SUGGESTIONS

       Subsection 3142(f), 18 U.S.C. provides that a hearing must be held by the appropriate

judicial officer to determine whether any condition or combination of conditions will reasonably

assure the defendant=s appearance and the safety of any other person in the community if the
attorney for the Government moves for such a hearing and if the case involves an offense under

the Controlled Substances Act (21 U.S.C. § 801, et seq.) for which imprisonment for 10 years or

more is possible. In this case, the defendant is charged with conspiracy to distribute 500 grams or

more of a mixture or substance containing a detectable amount of methamphetamine, a crime for

which a term of not less than 10 years’ imprisonment is required and not more than life

imprisonment is possible.

       Upon a showing that there exists probable cause that the defendant committed the offense

referred to in the indictment, there is a legal presumption, subject to rebuttal by the defendant, that

no condition or combination of conditions will reasonably assure his appearance or assure the

safety of the community. See United States v. Apker, 964 F.2d 742, 743-44 (8th Cir. 1992); United

States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988). Section 3142(e) and (f)(1) provides that

a presumption that a defendant will not appear for subsequent court appearances arises if the

offense is one enumerated under the Controlled Substance Act, as referred to above. Under the

Bail Reform Act, there is also a presumption that the likelihood of flight increases with the severity

of the charges, the strength of the Government=s case, and the penalty that conviction could bring.

See Apker, 964 F.2d at 744; See also United States v. Soto Rivera, 581 F.Supp 561 (D.C. Puerto

Rico 1984); United States v. Menster, 481 F.Supp. 1117 (D.C. Fla. 1979).

       To further support the Government=s contention that the defendant is a risk to the safety of

the community and risk to flee, the Government offers that on May 12, 2017, the defendant was

stopped by the Christian County Sheriff’s Office. She had in her vehicle approximately 190 grams

of suspected methamphetamine. In her purse, she had approximately $6,400 in U.S. currency,

which was bundled in $1,000 increments. On May 18, 2017, the defendant accepted delivery of

what she thought was one pound of methamphetamine in a controlled delivery by a cooperator.
She was subsequently stopped by a Rogersville, Missouri, Police Officer and the package provided

her by the cooperator was seized. On both occasions, the defendant denied any knowledge of the

drugs in her vehicle.

       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                       Respectfully submitted,

                                                       TIMOTHY A. GARRISON
                                                       United States Attorney

                                                By     /s/ Josephine L. Stockard
                                                       Josephine L. Stockard
                                                       Missouri Bar No. 63956
                                                       Assistant United States Attorney
                                                       901 St. Louis Street, Suite 500
                                                       Springfield, Missouri 65806-2511

                                         Certificate of Service

        The undersigned hereby certifies that a copy of the foregoing was delivered on
December 17, 2018, to the CM-ECF system of the United States District Court for the Western
District of Missouri for electronic delivery to all counsel of record.

                                                /s/ Josephine L. Stockard
                                                Josephine L. Stockard
                                                Assistant United States Attorney
